DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				21-40
Withdrawn claims: 				None
Previously cancelled claims: 		1-20
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	21-40
Currently rejected claims:			21-40
Allowed claims:				None

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 25, 27, 31-33, 35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2017/0071232) as evidenced by Gauza-Włodarczyk (Gauza-Włodarczyk, M., Kubisz, L., Włodarczyk, D., “Amino acid composition in determination of collagen origin and assessment of physical factors effects”, 2017, International Journal of Biological Macromolecules, vol. 104, pages 987-991; hereinafter referred to as “Gauza”).
Regarding claim 21, Sato teaches a consumable (corresponding to beverage) [0003], comprising: (1) a first component comprising a Maillard reaction product (MRP) composition [0016] wherein the MRP composition is produced by heating a reaction mixture comprising: reducing sugars having a free carbonyl group, and (b) an amine donor (corresponding to collagen peptide) wherein (a) and (b) undergo a Maillard reaction [0017].  Sato teaches that the collagen is from a natural source (corresponding to mammals or fish [0034] and therefore, contains 19 amino acids including asparagine, threonine, serine, glutamic acid, proline, cysteine, glycine, alanine, valine, methionine, isoleucine, leucine, phenylalanine, histidine, lysine, and arginine as evidenced by Gauza (Abstract; Table 1 on page 989).  Sato also teaches that the consumable comprises: (2) a second component comprising Stevia extracts (corresponding to stevia [0066]).  Sato teaches that the beverage comprises a maximum of 70 wt.% water [0085], which means that the total concentration of the first component and second component is an amount approaching 0 wt.% to a maximum of 30 wt.%. 
Regarding claim 22, Sato teaches the invention as described above in claim 21, including the amine donor is collagen peptide [0017] comprising phenylalanine, proline, alanine, and glutamic acid as evidenced by Gauza (Table 1 on page 989).
Regarding claim 23, Sato teaches the invention as described above in claim 21, including the amine donor is collagen peptide [0017] comprising phenylalanine, proline, alanine, and glutamic acid as evidenced by Gauza (Table 1 on page 989).
Regarding claim 25, Sato teaches the invention as described above in claim 21, including the consumable further comprising aspartame, thaumatin, sucralose, acesulfame-K, xylitol, mannitol, and sorbitol [0066]-[0069].
Regarding claim 27, Sato teaches the invention as described above in claim 21, including the reaction mixture comprises a thickener (corresponding to the collagen instilling a thick texture in the beverage [0021]).
Regarding claim 31, Sato teaches a method [0097] for improving the taste profile of a consumable [0010], comprising adding the first component and second component of claim 21 to the consumable [0097].
Regarding claim 32, Sato teaches the invention as described above in claim 31, including the amine donor is collagen peptide [0017] comprising phenylalanine, proline, alanine, and glutamic acid as evidenced by Gauza (Table 1 on page 989).
Regarding claim 33, Sato teaches the invention as described above in claim 31, including the amine donor is collagen peptide [0017] comprising phenylalanine, proline, alanine, and glutamic acid as evidenced by Gauza (Table 1 on page 989).
Regarding claim 35, Sato teaches the invention as described above in claim 31, including the second component further comprising aspartame, thaumatin, sucralose, acesulfame-K, xylitol, mannitol, and sorbitol [0066]-[0069].
Regarding claim 37, Sato teaches the invention as described above in claim 21, including the second component comprises a thickener (corresponding to the collagen instilling a thick texture in the beverage [0021]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 24, 28-29, 31, 34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bringe (US 2017/0135379).
Regarding claim 21, Bringe teaches a consumable (corresponding to soymilk [0016]) comprising: (1) a first component added to the consumable comprising an MRP composition [0022], wherein the MRP composition is produced by heating a reaction mixture [0024] comprising: (a) reducing sugars having a free carbonyl group (corresponding to glucose, ribose, fructose, honey, date syrup, high fructose corn syrup, malted barley, agave syrup, brown rice syrup, tapioca syrup, and maple syrup [0022]); and (b) amine donors comprising a free amino group (corresponding to the protein in the soy extract [0018]), wherein (a) and (b) undergo a Maillard reaction [0024].  Bringe also teaches that the consumable comprises: (2) a second component comprising Stevia extracts and steviol glycosides (corresponding to rebaudioside A) [0021].  Bringe teaches that the first component is present in the consumable in a concentration of about 0.9 wt% to about 28.4 wt.% (corresponding to a soymilk formula comprising 10-80% soybean extract containing 8-28% soy solids and 0.1-6% agave and/or brown rice syrup in the table of [0049]), which overlaps the claimed concentration for the first component.  It also teaches that the second component is present in the final product in a concentration of 0.001-0.006 wt.%, which falls within the claimed concentration.  
Regarding claim 24, Bringe teaches the invention as described above in claim 21, including the reaction mixture further comprises Stevia extracts and steviol glycosides (corresponding to stevia extracts, which includes the steviol glycoside rebaudioside A [0021] and reducing sugars being combined as ingredients 40 [0022] in a mixer 30 [0023] and heating the mixture [0024]).
Regarding claim 28, Bringe teaches the invention as described above in claim 21, including the consumable comprises a chocolate flavor (corresponding to cocoa powder [0021]).  Since the first component and the chocolate flavor are mixed together in a mixer [0021], the first component would have a chocolate flavor as claimed.
Regarding claim 29, Bringe teaches the invention as described above in claim 21, including that the first component is present in the consumable in a concentration of about 0.9 wt% to about 28.4 wt.% (corresponding to a soymilk formula comprising 10-80% soybean extract containing 8-28% soy solids and 0.1-6% agave and/or brown rice syrup in the table of [0049]), which overlaps the claimed concentration.
Regarding claim 31, Bringe teaches a method for improving the taste profile (corresponding to minimizing metallic or bitter flavors [0037] and lowering hexanal levels to reduce beany taste characteristics [0002]) of a consumable [0016], comprising adding the first component and second component of claim 21 to the consumable [0021]-[0022].
Regarding claim 34, Bringe teaches the invention as described above in claim 31, including the first component comprises Stevia extracts and steviol glycosides (corresponding to stevia extracts, which includes the steviol glycoside rebaudioside A [0021] and reducing sugars being combined as ingredients 40 [0022] in a mixer 30 [0023] and heating the mixture [0024]).
Regarding claim 38, Bringe teaches the invention as described above in claim 31, including the consumable comprises a chocolate flavor (corresponding to cocoa powder [0021]).  Since the first component and the chocolate flavor are mixed together in a mixer [0021], the first component would have a chocolate flavor as claimed.
Regarding claim 39, Bringe teaches the invention as described above in claim 21, including that the first component is present in the consumable in a concentration of about 0.9 wt% to about 28.4 wt.% (corresponding to a soymilk formula comprising 10-80% soybean extract containing 8-28% soy solids and 0.1-6% agave and/or brown rice syrup in the table of [0049]), which overlaps the claimed concentration.

Claims 21, 26, 30, 31, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (WO 2016/157868; English translation relied on for citation) in view of Joy (“French Macarons Recipe & Video”, 2017, Joy of Baking, https://web.archive.org/web/20170721051453/http://joyofbaking.com:80/frenchmacarons/MacaronsRecipe.html) as evidenced by Colonna (Colonna, J., “Paris Pastry: Is it Macaron or Macaroon? What’s the Difference?”, 2015, Bonjour Paris, https://bonjourparis.com/food-and-drink/paris-pastry-is-it-macaron-or-macaroon-whats-the-difference/).
Regarding claim 21, Uemura teaches a consumable (corresponding to baked goods on page 8, paragraph 2 and macaroons on page 17, paragraph 4) comprising: (1) a first component comprising an MRP composition produced by heating a reaction mixture (page 12, paragraph 7) comprising: (a) at least one reducing sugar having a free carbonyl group (page 12, paragraph 9); and (b) an amine donor having a free amino group (corresponding to collagen on page 12, paragraph 6), wherein (a) and (b) undergo a Maillard reaction (page 12, paragraph 7).  Uemura teaches that the consumable also comprises: (2) a second component comprising Stevia extracts, steviol glycosides, glycosylated Stevia extracts, and glycosylated steviol glycosides (corresponding to Stevia extract treated with the enzyme α-glucosyltransferase on page 4, paragraphs 3-4).    Although Uemura exemplifies “macaroons” as the consumable, the “macaroons” of Uemura are actually “macarons” since they are made with almond flour and egg whites instead of shredded coconut as evidenced by Colonna (page 2, paragraphs 1 and 5).   Uemura teaches the combination of the first component and second component is a substitute for granulated and/or powdered sugar in the dough (page 17, paragraph 4).  It does not teach that the first component is present in the consumable in concentration of 0.0001-20 wt.% of the consumable or the second component is present in the consumable in concentration of 0.0001-20 wt.% of the consumable.
However, Joy teaches macarons comprising 35 grams of granulated sugar (Recipe in right column on page 2), which means that the granulated sugar comprises about 8.4 wt.% of the dough.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Uemura by substituting the first component and the second component as the granulated sugar in the recipe of Joy.  Since Uemura teaches that the combination of the first component and the second component replaces granulated sugar in baked goods such as macarons, but does not teach a concentration of granulated sugar in a macaron, a skilled practitioner would have been motivated to consult an additional reference such as Joy in order to determine a suitable amount of granulated sugar, and subsequently a suitable amount of first component and the second component in a macaron.  Since the prior art requires the first component and second component in the consumable, each of their minimum concentrations is an amount greater than 0 wt.%.  Since the prior art requires the  first component and second component to substitute at least a portion of the 8 wt.% granulated sugar in the consumable, the maximum concentration for each of the components is an amount approaching 8 wt.%.  Therefore, the concentration of each of the first and second components overlaps the claimed concentrations and the selection of a value within the overlapping ranges renders the claim obvious.
Regarding claim 26, Uemura teaches the invention as described above in claim 21, including the consumable further comprising swingle extract and mogrosides (corresponding to Rakan or Rahan fruit extract from Luo Han fruit (page 3, paragraph 6; page 3, paragraph 11- page 4, paragraph 2).
Regarding claim 30, Uemura teaches a bakery product made from the consumable of claim 21 (corresponding to baked goods on page 8, paragraph 2 and macaroons on page 17, paragraph 4).
Regarding claim 31, Uemura teaches a method for improving the taste profile of a consumable (corresponding to a sweetener composition without any strange taste in the Abstract), comprising adding the first component and second component of claim 21 to the consumable (page 17, paragraph 4).
Regarding claim 36, Uemura teaches the invention as described above in claim 31, including the second component further comprising swingle extract and mogrosides (corresponding to Rakan or Rahan fruit extract from Luo Han fruit (page 3, paragraph 6; page 3, paragraph 11- page 4, paragraph 2).
Regarding claim 40, Uemura teaches a bakery product made from the consumable of claim 31 (corresponding to baked goods on page 8, paragraph 2 and macaroons on page 17, paragraph 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of U.S. Patent No. 11,304,431. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-2 and 11-12 require the features of instant claims 1 and 30, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, patented claims 1-2 and 11-12 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.

Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 11,252,978. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-2 and 9-10 require the features of instant claims 21 and 31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, patented claims 1-2 and 9-10 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.

Claims 21 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 10-11 of U.S. Patent No. 11,154,079. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-2 and 10-11 require the features of instant claims 21 and 30-31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, patented claims 1-2 and 10-11 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,102,996. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1 and 3 require the features of instant claim 21, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, patented claims 1 and 3 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,266,170. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1 and 2 require the features of instant claim 21, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, patented claims 1 and 2 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.

Claims 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, and 17 of U.S. Patent No. 11,284,634. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1, 6, 10, and 17 require the features of instant claim 21, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, patented claims 1, 6, 10, and 17 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.

Claims 21 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of co-pending Application No. 16/403,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires features of instant claims 21 and 31 and co-pending claim 12 requires features of instant claims 21, 30, and 31, except for the second component to be present in an amount of 0.0001-20 wt% of the consumable.  However, co-pending claims 1 and 12 do not require the second component to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of co-pending Application No. 16/403,061 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1-2 and 11-12 require features of instant claims 21 and 30, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 1-2 and 11-12 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of co-pending Application No. 16/403,163 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 24 require features of instant claims 21 and 30-31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 1 and 24 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of co-pending Application No. 16/403,223 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 22 require features of instant claims 21 and 30-31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 1 and 22 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-28 and 34-35 of co-pending Application No. 17/301,485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 27, 28, 34, and 35 require features of instant claims 21 and 31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 27, 28, 34, and 35 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 188 and 191-192 of co-pending Application No. 17/302,995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 188, 191, and 192 require features of instant claims 21 and 31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 188, 191, and 192 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24, 27, and 30 of co-pending Application No. 17/303,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21, 24, 27, and 30 require features of instant claims 21 and 31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 21, 24, 27, and 30 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of co-pending Application No. 17/443,269 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 10 require features of instant claims 21 and 31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 1 and 10 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 31, and 36 of co-pending Application No. 17/454,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21, 27, 31, and 36  require features of instant claims 21 and 31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 21, 27, 31, and 36 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 31 of co-pending Application No. 17/455,284 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21 and 31 require features of instant claims 21 and 31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 21 and 31 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 31 of co-pending Application No. 17/455,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21 and 31 require features of instant claims 21 and 31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 21 and 31 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 26, 31, and 36 of co-pending Application No. 17/455,284 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21, 26, 31, and 36 require features of instant claims 21 and 31, except for the first component comprising the MRP composition and the second component to be present in a particular concentration.  However, co-pending claims 21, 26, 31, and 36 do not require the components to be present in any particular concentration; therefore the selection of a value within the range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791